Case 1:14-cv-03092-RBJ Document 170 Filed 11/29/19 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO


Civil Action No 14-cv-03092-RBJ


MARY M. MAYOTTE,

       Plaintiff,

v.

US BANK NATIONAL ASSOCIATION, as Trustee for Structured Asset Investment Loan
Trust Mortgage Pass-Through Certificates, Series 2006-4, and
WELLS FARGO BANK, N.A.,

       Defendants.


                                  FINAL JUDGMENT




       In accordance with the orders filed during the pendency of this case, and

pursuant to Fed. R. Civ. P. 58(a) the following Final Judgment is hereby entered.

       Pursuant to the ORDER ON MOTIONS FOR SUMMARY JUDGMENT of Judge

R. Brooke Jackson entered on November 29, 2019, [ECF No. 169] it is

       ORDERED that the plaintiff’s motions for summary judgment [ECF Nos. 134 and

138] are DENIED. It is

       FURTHER ORDERED that the defendants’ motion for summary judgment [ECF

No. 136] is GRANTED. It is

       FURTHER ORDERED that judgment is entered in favor of the defendants and

against the plaintiff. It is
Case 1:14-cv-03092-RBJ Document 170 Filed 11/29/19 USDC Colorado Page 2 of 2




      FURTHER ORDERED that, as the prevailing party, the defendants are awarded

their reasonable costs to be taxed by the Clerk of Court pursuant to Fed. R. Civ. P.

54(d)(1) and D.C.COLO.LCivR 54.1.




        Dated at Denver, Colorado this 29th day of November, 2019.




                                                FOR THE COURT:
                                                JEFFREY P. COLWELL, CLERK

                                            By: s/ J. Dynes
                                                    J. Dynes
                                                    Deputy Clerk
